DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 15/726777 filed on June 29, 2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
3.	Applicant’s arguments are not persuasive. 



On Pgs. 10-11 Applicant argues the amended claims.

Examiner replies that a new reference is provided below to teach the claimed invention.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Cmielowski et al. U.S. Patent Application Publication No. 2018/0203893 (herein as ‘Cmielowski’) and further in view of Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’) and Wen et al. U.S. Patent No. 7,493,388 (herein as ‘Wen’).

As to claim 1 Cmielowski teaches a computerized method of generating a report, the method comprising: 
Cmielowski does not teach but Gurevich teaches receiving training data including labeled feature sets and an indicator of a common device  (Fig. 2 (73), Fig. 3 (74, 76 and 78), Col. 18 Lines 14-20 Gurevich discloses using a query to receive the fingerprint store to identify fingerprints from the fingerprint store, and associated device ID.  Col. 10 Lines 35-50 Gurevich discloses the fingerprint store stores previously stored fingerprint data used to identify a particular computing device. The stored data inside the fingerprint store is seen as the training data. The fingerprints are seen the feature sets);
Cmielowski and Gurevich are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the stored features of data devices of Gurevich, to identifying a particular device. The suggestion/motivation to combine is that it would be obvious to try in order to recognize request from the same client in order to save information about the client from one request to another (Col. 1 Lines 37-45 Gurevich).
Cmielowski teaches receiving a first identifier with a first unlabeled feature set that does not have a known association with a known device (Par. 0022 Cmielowski discloses determining a probability 0-100% that the data set belongs to the same device.  The probability of 0 is seen as 0% chance the data set belongs to the device.  The data not belonging to the device is seen as the data not having a known association with a known device. Par. 0023 Cmielowski discloses the static data is associated with an IP address. Par. 0026 Cmielowski discloses the static data to contain an identifier. Par. 0033 Cmielowski discloses a first data set as a part of “static data sets”. Par. 0042 Cmielowski discloses missing data values of data fields. The data fields are seen as feature set. The missing data values are seen as the first unlabeled feature set);
receiving a second identifier with a second unlabeled feature set that does not have a known association with a known device (Par. 0022 Cmielowski discloses determining a probability 0-100% that the data set belongs to the same device.  The probability of 0 is seen as 0% chance the data set belongs to the device.  The data not belonging to the device is seen as the data not having a known association with a known device. Par. 0023 Cmielowski discloses the static data is associated with an IP address. Par. 0026 Cmielowski discloses the static data to contain an identifier. Par. 0033 Cmielowski discloses a second data set as a part of “static data sets”. Par. 0042 Cmielowski discloses missing data values of data fields. The data fields are seen as feature set. The missing data values are seen as the second unlabeled feature set);
Cmielowski does not teach but Gurevich does not teach but Wen teaches combining the first unlabeled feature set and the second unlabeled feature set  to generate an array of pairs of feature sets ((Table 1, Table 2 and Col. 7 Lines 30-35,  Wen discloses the system collecting network addresses and associated device element data to form a table of network addresses with elements. Scanning data for network addresses is seen as combining the first unlabeled features set and second unlabeled features set. The scanned results are placed into a table.  The table is seen as the array of pairs of features sets. The elements are seen as the feature sets ); 
and generating a common device score based on features of the array of pairs of feature sets being in the labeled feature set of the training data (Col. 8 Lines 40-60 Wen discloses the collecting device element matches to determine if the newly collected data is from the same device.  Matching the collected elements against existing device data to determine matches.  In this example, 2 out of 3 attributes are matched.  The common device score is seen as matching 2 out of 3.  The attributes are seen as the feature sets.  The training data is seen as the existing device data).
Cmielowski and Wen are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the stored features of data devices of Wen, to identifying a particular device. The suggestion/motivation to combine is that it would be obvious to try in order to identify the type of devices on the network to identify same devices (Col. 1 Lines 45-55 Wen).
Cmielowski teaches comparing the common device score to a threshold (Fig. 1 and Par. 0033 Cmielowski discloses comparing the uncertainty factor to a predefined uncertainty threshold value);
associating, in response to the comparison of the common device score to the threshold, the first identifier and the second identifier with a single device and generating the report that indicates that the first identifier and the second identifier are associated with the single device (Par. 0031 Cmielowski discloses in response to the uncertainty threshold value being below a predefined value determining the two non-directly matching data set belong to the same device).


As to claim 12 Cmielowski teaches a system, comprising: 
at least one processor (Par.0047 Cmielowski discloses a processor);
and at least one memory storing instructions that, when executed, cause the at least one processor to perform a method (Par. 0048 Cmielowski discloses a memory);
the method comprising:
Cmielowski does not teach but Gurevich teaches receiving training data including labeled feature sets and an indicator of a common device (Fig. 2 (73), Fig. 3 (74, 76 and 78), Col. 18 Lines 14-20 Gurevich discloses using a query to receive the fingerprint store to identify fingerprints from the fingerprint store, and associated device ID.  Col. 10 Lines 35-50 Gurevich discloses the fingerprint store stores previously stored fingerprint data used to identify a particular computing device. The stored data inside the fingerprint store is seen as the training data. The fingerprints are seen the feature sets);
Cmielowski and Gurevich are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the stored features of data devices of Gurevich, to identifying a particular device. The suggestion/motivation to combine is that it would be obvious to try in order to recognize request from the same client in order to save information about the client from one request to another (Col. 1 Lines 37-45 Gurevich).
Cmielowski teaches receiving a first identifier with a first unlabeled feature set that does not have a known association with a known device (Par. 0022 Cmielowski discloses determining a probability 0-100% that the data set belongs to the same device.  The probability of 0 is seen as 0% chance the data set belongs to the device.  The data not belonging to the device is seen as the data not having a known association with a known device. Par. 0023 Cmielowski discloses the static data is associated with an IP address. Par. 0026 Cmielowski discloses the static data to contain an identifier. Par. 0033 Cmielowski discloses a first data set as a part of “static data sets”. Par. 0042 Cmielowski discloses missing data values of data fields. The data fields are seen as feature set. The missing data values are seen as the first unlabeled feature set);
receiving a second identifier with a second unlabeled feature set that does not have a known association with a known device ((Par. 0022 Cmielowski discloses determining a probability 0-100% that the data set belongs to the same device.  The probability of 0 is seen as 0% chance the data set belongs to the device.  The data not belonging to the device is seen as the data not having a known association with a known device. Par. 0023 Cmielowski discloses the static data is associated with an IP address. Par. 0026 Cmielowski discloses the static data to contain an identifier. Par. 0033 Cmielowski discloses a second data set as a part of “static data sets”. Par. 0042 Cmielowski discloses missing data values of data fields. The missing data fields are seen as the second unlabeled feature set);
Cmielowski does not teach but Gurevich does not teach but Wen teaches combining the first unlabeled feature set and the second unlabeled feature set  to generate an array of feature pairs ((Table 1, Table 2 and Col. 7 Lines 30-35,  Wen discloses the system collecting network addresses and associated device element data to form a table of network addresses with elements. Scanning data for network addresses is seen as combining the first unlabeled features set and second unlabeled features set. The scanned results are placed into a table.  The table is seen as the array of pairs of features sets. The elements are seen as the feature sets );
generating a common device score based on feature pairs of the array matching one or more pairs of the labeled feature set of the training data (Col. 8 Lines 40-60 Wen discloses the collecting device element matches to determine if the newly collected data is from the same device.  Matching the collected elements against existing device data to determine matches.  In this example, 2 out of 3 attributes are matched.  The common device score is seen as matching 2 out of 3.  The attributes are seen as the feature sets.  The training data is seen as the existing device data).
Cmielowski and Wen are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the stored features of data devices of Wen, to identifying a particular device. The suggestion/motivation to combine is that it would be obvious to try in order to identify the type of devices on the network to identify same devices (Col. 1 Lines 45-55 Wen).
Cmielowski teaches comparing the common device score to a threshold (Fig. 1 and Par. 0033 Cmielowski discloses comparing the uncertainty factor to a predefined uncertainty threshold value);
associating, in response to the comparison of the common device score to the threshold, the first identifier and the second identifier with a device, and generating a report that indicates that the first identifier and the second identifier are associated with the single device (Par. 0031 Cmielowski discloses in response to the uncertainty threshold value being below a predefined value determining the two non-directly matching data set belong to the same device).

As to claim 17 Cmielowski teaches a non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a method, the method comprising:
Cmielowski does not teach but Gurevich teaches receiving training data including labeled feature sets and an indicator of a common device (Fig. 2 (73), Fig. 3 (74, 76 and 78), Col. 18 Lines 14-20 Gurevich discloses using a query to receive the fingerprint store to identify fingerprints from the fingerprint store, and associated device ID.  Col. 10 Lines 35-50 Gurevich discloses the fingerprint store stores previously stored fingerprint data used to identify a particular computing device. The stored data inside the fingerprint store is seen as the training data. The fingerprints are seen the feature sets);
Cmielowski and Gurevich are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the stored features of data devices of Gurevich, to identifying a particular device. The suggestion/motivation to combine is that it would be obvious to try in order to recognize request from the same client in order to save information about the client from one request to another (Col. 1 Lines 37-45 Gurevich).
Cmielowski teaches receiving a first identifier with a first unlabeled feature set that does not have a known association with a known device (Par. 0022 Cmielowski discloses determining a probability 0-100% that the data set belongs to the same device.  The probability of 0 is seen as 0% chance the data set belongs to the device.  The data not belonging to the device is seen as the data not having a known association with a known device. Par. 0023 Cmielowski discloses the static data is associated with an IP address. Par. 0026 Cmielowski discloses the static data to contain an identifier. Par. 0033 Cmielowski discloses a first data set as a part of “static data sets”. Par. 0042 Cmielowski discloses missing data values of data fields. The data fields are seen as feature set. The missing data values are seen as the first unlabeled feature set);
receiving a second identifier with a second unlabeled feature set that does not have a known association with a known device (Par. 0022 Cmielowski discloses determining a probability 0-100% that the data set belongs to the same device.  The probability of 0 is seen as 0% chance the data set belongs to the device.  The data not belonging to the device is seen as the data not having a known association with a known device. Par. 0023 Cmielowski discloses the static data is associated with an IP address. Par. 0026 Cmielowski discloses the static data to contain an identifier. Par. 0033 Cmielowski discloses a second data set as a part of “static data sets”. Par. 0042 Cmielowski discloses missing data values of data fields. The missing data fields are seen as the second unlabeled feature set);
Cmielowski does not teach but Gurevich does not teach but Wen teaches
combining the first unlabeled feature set and the second unlabeled feature set  to generate an array of pairs of feature sets ((Table 1, Table 2 and Col. 7 Lines 30-35,  Wen discloses the system collecting network addresses and associated device element data to form a table of network addresses with elements. Scanning data for network addresses is seen as combining the first unlabeled features set and second unlabeled features set. The scanned results are placed into a table.  The table is seen as the array of pairs of features sets. The elements are seen as the feature sets );
generating a common device score based on feature pairs of the array matching one or more pairs of the labeled feature set of the training data (Col. 8 Lines 40-60 Wen discloses the collecting device element matches to determine if the newly collected data is from the same device.  Matching the collected elements against existing device data to determine matches.  In this example, 2 out of 3 attributes are matched.  The common device score is seen as matching 2 out of 3.  The attributes are seen as the feature sets.  The training data is seen as the existing device data).
Cmielowski and Wen are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the stored features of data devices of Wen, to identifying a particular device. The suggestion/motivation to combine is that it would be obvious to try in order to identify the type of devices on the network to identify same devices (Col. 1 Lines 45-55 Wen).
Cmielowski teaches comparing the common device score to a threshold (Fig. 1 and Par. 0033 Cmielowski discloses comparing the uncertainty factor to a predefined uncertainty threshold value);
associating, in response to the comparison of the common device score to the threshold, the first identifier and the second identifier with a device, and generating a report that indicates that the first identifier and the second identifier are associated with the device (Par. 0031 Cmielowski discloses in response to the uncertainty threshold value being below a predefined value determining the two non-directly matching data set belong to the same device).


7.	Claim 3, 4, 5, 6, 8, 9, 10, 11, 14, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmielowski et al. U.S. Patent Application Publication No. 2018/0203893 (herein as ‘Cmielowski’) and further in view of Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’), Wen et al. U.S. Patent No. 7,493,388 (herein as ‘Wen’) and further in view of Niranjayan et al. U.S. Patent No. 10,244,363 (herein as ‘Niranjayan’).


As to claim 3 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches the method further comprising: 
receiving a first panel identifier with a first unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the first panel identifier);
receiving a second panel identifier with a second unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the second panel identifier);
comparing the first unique hardware identifier and the second unique hardware identifier to determine whether the first panel identifier and the second panel identifier are associated with a common device; generating the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the indicator of common device score);
collecting first labeled features associated with the first panel identifier from census data; collecting second labeled features associated with the second panel identifier from census data; and populating the training data with the first and second labeled features to generate the labeled feature sets and the indicator of a common device  (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The first and second labeled features are the objects.  The object identifier is the first and second panel identifier. The artificial neutral network is seen as the census data).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 4 Cmielowski in combination with Gurevich teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches further comprising: 
receiving a third panel identifier with a third unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the third panel identifier);
 receiving a fourth panel identifier with a fourth unique hardware identifier  (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the fourth panel identifier);
comparing the third unique hardware identifier and the fourth unique hardware identifier to determine that the third panel identifier and the fourth panel identifier are associated with different devices (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
generating an indicator of different devices (Col. 12 Lines 17-20 Niranjayan discloses the headings within 20 degrees are similar and with speeds of +/-0.15 m/s are deemed similar. Therefore device number that are over the threshold distance is seen as the devices being different);
collecting third labeled features associated with the third panel identifier from census data; collecting fourth labeled features associated with the fourth panel identifier from census data; and populating the training data with the third and fourth labeled features to generate the labeled feature sets and the indicator of different devices (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The third and fourth labeled features are the objects.  The object identifier is the third and fourth panel identifier. The artificial neutral network is seen as the census data).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 5 Cmielowski in combination with Gurevich teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein generating the common device score includes:
determining that a first feature of the first unlabeled feature set matches a first labeled feature of the labeled feature sets; determining that a second feature of the second unlabeled feature set matches a second labeled feature of the labeled feature sets (Col 13 Lines 10-15 Niranjayan discloses the comparison module uses different thresholds for different types of values. The labeled feature set are matched to specified thresholds. Using the threshold on a particular value type is seen as the first features set matching the first labeled feature);
accessing the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
and aggregating the indicator with additional indicators to generate the common device score (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 6 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein:
correlating the first unlabeled feature set and the second unlabeled feature set includes cross-correlating a plurality of features of the first unlabeled feature set and a plurality of features of the second feature set to generate a plurality of feature pairs (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318);
and generating the common device score includes matching the feature pairs with pairs of the labeled feature sets, and aggregating the matched feature pairs to generate the common device score (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).

As to claim 8 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 1.
	Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein the first identifier is associated with a first internet browser (Col. 32 Lines 1-5 Niranjayan discloses the first mobile device is associated with a first portal. The first portal is seen as the first internet browser of the device);
and the second identifier is associated with a second internet browser (Col. 34 Lines 10-15 Niranjayan discloses the first mobile device is associated with a second portal. The second portal is seen as the first internet browser of the device).

As to claim 9 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein the first unlabeled feature set and the second unlabeled feature set include one or more of a screen size, a screen resolution, a user agent string, a manufacturer, a model (Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number); an operating system version, and memory capacity.
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 10 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 1.
	Cmielowski in combination with Gurevich does not teach but Niranjayan teaches further comprising:
receiving first location data with the first identifier; and receiving second location data with the second identifier (Col. 27 Lines 25-30 Niranjayan discloses the location data is associated with a device);
and comparing the first location data and the second location data to determine that the first identifier and the second identifier are associated with a common location, wherein generating the common device score is based on the common location (Col. 30 Lines 17-20 Niranjayan discloses the comparison module use the location data of the first location to compare the location data to a second location).

As to claim 11 Cmielowski in combination with Gurevich teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches further comprising generating a graphical representation on a display of a device indicating the common device score of the first identifier and the second identifier (Col.12 Lines 10-12 Niranjayan discloses the comparison module provides comparison data as output. Col. 22 Lines 47-55 Niranjayan discloses the display outputs data).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 14 Cmielowski in combination with Gurevich teaches each and every limitation of claim 12.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein the method further comprises:
receiving a first panel identifier with a first unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the first panel identifier);
 receiving a second panel identifier with a second unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the second panel identifier);
comparing the first unique hardware identifier and the second unique hardware identifier to determine whether the first panel identifier and the second panel identifier are associated with a common device; generating the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the indicator of common device score);
collecting first labeled features associated with the first panel identifier from census data; collecting second labeled features associated with the second panel identifier from census data; and populating the training data with the first and second labeled features to generate the labeled feature sets and the indicator of a common device  (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The first and second labeled features are the objects.  The object identifier is the first and second panel identifier. The artificial neutral network is seen as the census data).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 15 Cmielowski in combination with Gurevich teaches each and every limitation of claim 14.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein the method further comprises:
receiving a third panel identifier with a third unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the third panel identifier);
receiving a fourth panel identifier with a fourth unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the fourth panel identifier);
comparing the third unique hardware identifier and the fourth unique hardware identifier to determine that the third panel identifier and the fourth panel identifier are associated with different devices (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
generating an indicator of different devices (Col. 12 Lines 17-20 Niranjayan discloses the headings within 20 degrees are similar and with speeds of +/-0.15 m/s are deemed similar. Therefore device number that are over the threshold distance is seen as the devices being different); 
collecting third labeled features associated with the third panel identifier from census data; collecting fourth labeled features associated with the fourth panel identifier from census data; and populating the training data with the third and fourth labeled features to generate the labeled feature sets and the indicator of different devices (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The third and fourth labeled features are the objects.  The object identifier is the third and fourth panel identifier. The artificial neutral network is seen as the census data).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).

As to claim 16 Cmielowski in combination with Gurevich teaches each and every limitation of claim 14.
In addition Niranjayan teaches wherein generating the common device score includes: determining that a first feature of the first unlabeled feature set matches a first labeled feature of the labeled feature sets; determining that a second unlabeled feature of the second feature set matches a second labeled feature of the labeled feature sets (Col 13 Lines 10-15 Niranjayan discloses the comparison module uses different thresholds for different types of values. The labeled feature set are matched to specified thresholds. Using the threshold on a particular value type is seen as the first features set matching the first labeled feature);
accessing the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score); 
and aggregating the indicator with additional indicators to generate the common device score (Col. 13 Lines 19-23 Niranjayan discloses the comparison data uses one or more comparisons to generate comparison data. Col. 13 Lines 20-24 Niranjayan discloses for example, the comparison module 308 may generate comparison data 322 based on comparisons between the estimated motion value 304, the inertial motion value 312, the image gait value 316, and the image motion value 318).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).

As to claim 19 Cmielowski in combination with Gurevich teaches each and every limitation of claim 17.
Cmielowski does not teach but Niranjayan teaches wherein the method further comprises:
receiving a first panel identifier with a first unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the first panel identifier);
receiving a second panel identifier with a second unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the second panel identifier);
comparing the first unique hardware identifier and the second unique hardware identifier to determine whether the first panel identifier and the second panel identifier are associated with a common device; generating the indicator of a common device (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the indicator of common device score);
collecting first labeled features associated with the first panel identifier from census data, collecting second labeled features associated with the second panel identifier from census data, and populating the training data with the first and second labeled features to generate the labeled feature sets and the indicator of a common device  (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The first and second labeled features are the objects.  The object identifier is the first and second panel identifier. The artificial neutral network is seen as the census data).
Cmielowski and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).


As to claim 20 Cmielowski in combination with Gurevich teaches each and every limitation of claim 19.
Cmielowski in combination with Gurevich does not teach but Niranjayan teaches wherein the method further comprises:
receiving a third panel identifier with a third unique hardware identifier (Col. 34 Lines 36-40 Niranjayan discloses data from sensors is processed. Col. 31 Lines 47-50 Niranjayan discloses the first portal data is associated with a signal transmitted by a first mobile device. Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 32 Lines 22-25 Niranjayan discloses the first device data is received from the first mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the motion value is a vector heading at 170 degrees at 0.89 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number.  The motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier serial number associated with the motion value is seen as the third panel identifier);
receiving a fourth panel identifier with a fourth unique hardware identifier (Col. 2 Lines 55-58 Niranjayan discloses the device identifier is associated with a mobile device. Col. 12 Lines 4-7 Niranjayan discloses using the device data as input to determine comparisons between data. Col. 12 lines 15-17 Niranjayan discloses the inertial motion value is a vector heading at 181 degrees at 0.76 m/s. Col. 2 Lines 55-56 Niranjayan discloses the mobile device identifier is a serial number. The inertial motion value is seen as the first feature set. The device identifier is the hardware identifier. The device identifier associated with the inertial motion value is seen as the fourth panel identifier);
comparing the third unique hardware identifier and the fourth unique hardware identifier to determine that the third panel identifier and the fourth panel identifier are associated with different devices; (Col. 12 Lines 13-15 Niranjayan discloses the comparison module determines if the motion value is within a threshold of the inertial motion value. The distance between the motion value and inertial motion value is seen as the common device score);
generating an indicator of different devices (Col. 12 Lines 17-20 Niranjayan discloses the headings within 20 degrees are similar and with speeds of +/-0.15 m/s are deemed similar. Therefore device number that are over the threshold distance is seen as the devices being different);
collecting third labeled features associated with the third panel identifier from census data; collecting fourth labeled features associated with the fourth panel identifier from census data; and populating the training data with the third and fourth labeled features to generate the labeled feature sets and the indicator of different devices (Col. 25 Lines 14-24 Niranjayan discloses a training an artificial neutral network to learn object identifiers associated with images of particular objects. The third and fourth labeled features are the objects.  The object identifier is the third and fourth panel identifier. The artificial neutral network is seen as the census data).
Gurevich and Niranjayan are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Gurevich to include the presence of data devices of Niranjayan, to identifying device locations. The suggestion/motivation to combine is that it would be obvious to try in order to track the location of users (Col. 1 Lines 20-26 Niranjayan).



8.	Claim 2, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmielowski et al. U.S. Patent Application Publication No. 2018/0203893 (herein as ‘Cmielowski’) and further in view of Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’), Wen et al. U.S. Patent No. 7,493,388 (herein as ‘Wen’) and further in view of Kawzaoe et al. U.S. Patent Application Publication No. 2017/0366602 (herein ‘Kawazoe’).

As to claim 2 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 1.
Cmielowski in combination with Gurevich does not teach but Kawazoe teaches further comprising transmitting the report to a content server that transmits content to the single device (Par. 0066 Kawazoe discloses the server transmitting a notification information to a client apparatus. Par. 0067 Kawazoe discloses the notification information is the device ID with the criterion and the current data. The notification information is the data has exceeded the threshold. The report is seen as the notification information).
Cmielowski and Kawazoe are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the reducing and increasing instances depending upon load conditions of Kawazoe, to reduce service operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to reduce a frequency of accessing the database (Par. 0092 Kawazoe).

As to claim 13 Cmielowski in combination with Gurevich teaches each and every limitation of claim 12.
Cmielowski in combination with Gurevich does not teach but Kawazoe teaches wherein the method further comprises transmitting the report to a content server that transmits content to the single device (Par. 0066 Kawazoe discloses the server transmitting a notification information to a client apparatus. Par. 0067 Kawazoe discloses the notification information is the device ID with the criterion and the current data. The notification information is the data has exceeded the threshold. The report is seen as the notification information).
Cmielowski and Kawazoe are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the reducing and increasing instances depending upon load conditions of Kawazoe, to reduce service operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to reduce a frequency of accessing the database (Par. 0092 Kawazoe).

As to claim 18 Cmielowski in combination with Gurevich teaches each and every limitation of claim 17.
Cmielowski in combination with Gurevich does not teach but Kawazoe teaches wherein the method further comprises transmitting the report to a content server that transmits content to the single device (Par. 0066 Kawazoe discloses the server transmitting a notification information to a client apparatus. Par. 0067 Kawazoe discloses the notification information is the device ID with the criterion and the current data. The notification information is the data has exceeded the threshold. The report is seen as the notification information).
Cmielowski and Kawazoe are analogous art because they are in the same field of endeavor, device identity processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the reducing and increasing instances depending upon load conditions of Kawazoe, to reduce service operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to reduce a frequency of accessing the database (Par. 0092 Kawazoe).


9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmielowski et al. U.S. Patent Application Publication No. 2018/0203893 (herein as ‘Cmielowski’) and further in view of Gurevich et al. U.S. Patent No. 9,165,124 (herein as ‘Gurevich’), Wen et al. U.S. Patent No. 7,493,388 (herein as ‘Wen’), Niranjayan et al. U.S. Patent No. 10,244,363 (herein as ‘Niranjayan’) and further in view of Chew et al. U.S. Patent Application Publication No. 2018/0181868 (herein as ‘Chew’).

As to claim 7 Cmielowski in combination with Gurevich and Wen teaches each and every limitation of claim 3.
Cmielowski in combination with Gurevich does not teach but Chew teaches wherein generating the common device score is based on a pair-wise Bayesian approach (Par. 0016 Chew discloses a probability of the prediction data matching the training set of data). 
Cmielowski and Chew are analogous art because they are in the same field of endeavor, device processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of users to devices of Cmielowski to include the identification of user features of Chew, to reduce operating cost. The suggestion/motivation to combine is that it would be obvious to try in order to have a better prediction accuracy to identify data (Par. 0023 Chew).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.M/  July 02, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
/AMRESH SINGH/Primary Examiner, Art Unit 2159